Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 26, 2016

                                     No. 04-16-00595-CV

                                  Jonathan T. DRUMMOND,
                                           Appellant

                                               v.

                                 Deanna Lynn DRUMMOND,
                                          Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010-CI-09881
                          Honorable Gloria Saldana, Judge Presiding


                                        ORDER
       On October 20, 2016, we ordered Appellant to provide written proof to this court by
October 31, 2016, that either (1) the clerk’s fee has been paid or arrangements have been made to
pay the clerk’s fee, or (2) Appellants are entitled to appeal without paying the clerk’s fee.
        On October 24, 2016, Appellant provided written proof to this court that the clerk’s
record fee has been paid; our October 20, 2016 clerk’s record order is satisfied.
     We ORDER the district clerk to file the clerk’s record with this court within FIFTEEN
DAYS of the date of this order.

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court